Citation Nr: 0528679	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed glaucoma.  

2.  Entitlement to service connection for claimed lung 
cancer.  

3.  Entitlement to a compensable evaluation for the service-
connected pterygium of the left eye.  

4.  Entitlement to a rating in excess of 40 percent for the 
service-connected postoperative residuals of bilateral 
cataracts.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision that denied service connection for 
glaucoma and lung cancer.  This appeal also arises from an 
April 1999 RO decision that continued a noncompensable rating 
for service-connected left eye pterygium and an initial 30 
percent rating for service-connected bilateral subcapsular 
cataracts.  

In a November 2003 rating action, the RO increased the 
veteran's disability evaluation for service-connected 
bilateral subcapsular cataracts to 40 percent, effective on 
August 31, 2001, the date of the veteran's increased rating 
claim.  

In September 2004, the Board remanded the veteran's case for 
further evidentiary development.  

On September 14, 2005, the veteran's motion to advance his 
case on the docket was granted pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran's glaucoma is not shown to be causally 
related to the veteran's military service, to include any 
radiation exposure therein.  

2.  The veteran is not shown to have lung cancer that is due 
to any event or incident of his military service, to include 
any radiation exposure therein.

3.  The service-connected pterygium of the left eye is 
characterized by corrected visual acuity that is no worse 
than 20/50.  

4.  The service-connected bilateral subcapsular cataracts are 
currently manifested by severe contraction of the veteran's 
visual field, resulting in visual acuity impairment 
equivalent to 20/50 in the left eye and 20/80 in the 
veteran's right eye with pseudophakia, bilaterally.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by glaucoma is not 
due to disease or injury that was incurred in or aggravated 
by service; nor may it be presumed to be due to any radiation 
exposure therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (2005).  

2.  The veteran is not shown to have a disability manifested 
by lung cancer that was incurred in or aggravated by service; 
nor may any be presumed to have been incurred in service; nor 
may any be presumed to be due to any radiation exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2005).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected pterygium, left eye, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.75 including 
Diagnostic Codes 6034, 6061-6079 (2005).  

4.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected bilateral 
subcapsular cataracts have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107, 7104 (West 2002); 38 C.F.R. § 4.84a 
including Diagnostic Codes 6029-6079 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
Statements of the Case, the Supplemental Statements of the 
Case, and correspondence from VA, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim for increase and service connection 
claims.  

The Board notes that in December 1998 the veteran's claims 
under 38 C.F.R. § 3.311 were referred to the Under Secretary 
for Health for review and an etiology opinion.  Reports in 
response to this request are of record and have been 
associated with the veteran's claims file.  

In particular, the Board notes the letters dated in January 
2002, June 2002, October 2004, December 2004, and June 2005, 
in which the veteran was advised of his and VA's 
responsibilities under VCAA.  

In those letters, the RO advised the veteran to identify all 
health care providers who treated him, and explained what the 
evidence must show in order to substantiate increased rating 
and service connection claims.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

In a February 1993 letter, as well as the Statement and the 
Supplemental Statements of the Case, the veteran was notified 
of the change in laws regarding radiation claims.  Therefore, 
the Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim for increase, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2005), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, her Substantive Appeal, his 
recent hearing testimony and the statements he has filed.  

The Board notes that the veteran's case was remanded for 
further evidentiary development in September 2004.  The 
veteran was accorded a personal hearing that was held at the 
RO before a Decision Review Officer in November 2003.  
Further, the veteran underwent VA examination in January 
2005.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations. 38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is harmless.  


Factual Background

A review of the veteran's service medical records reflects an 
essentially normal report of physical examination at 
separation in February 1946.  The veteran had 20/20 vision, 
bilaterally, on distant and binocular testing.  Eyes were 
noted to be normal in size, shape, reaction to light and 
distance.  An early pterygium in the left eye was observed.  
The veteran had normal examination of the respiratory and 
cardiovascular systems with negative x-ray reports.  

In a statement received at the RO in April 1984, the veteran 
reported being assigned to the USS LST 870 and landing the 
1298th Army Engineers for occupational purposes in Nagasaki, 
Japan in the immediate area of the blast site.  He reported 
being in the area for about a week and that he walked through 
Nagasaki taking photographs.  The veteran has testified that 
his lung cancer and other eye disabilities are due to 
radiation exposure during active duty service.  

In a letter received in November 1986, from the Department of 
the Navy, Office of the Chief of Naval Operations, the data 
confirmed the veteran's service aboard the USS LST-870 during 
the occupation of Japan in 1945.  Ship movement reports 
indicate the LST-870 visited Nagasaki, Japan on September 25, 
1945.  

Based on dose reconstructions, it was noted that the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion was less 
than one rem.  

It was noted that "it [was] probable that the great majority 
of servicemen assigned to the Hiroshima and Nagasaki 
occupation forces received no radiation exposure whatsoever, 
and that the highest dose received by anyone was a few tens 
of millirem."  

A review of the veteran's private medical records dated from 
1980 reflect diagnoses of moderate actinic keratosis of skin 
on the left side of the nose.  

The VA medical evidence dated in 1983 to 2004 reflects the 
veteran's complaints of diminished, foggy vision with halo 
effect experienced at night.  The veteran was diagnosed with 
early, bilateral pterygium and left eye cataract.  Glaucoma 
was first diagnosed in April 1991.  It was also noted that 
the veteran was a smoker, diagnosed with chronic obstructive 
lung disorder (COPD).  The chest x-ray studies dated in April 
1991, February 1990 and March 1988 reflect no active lung 
disease or interval changes in the findings.  It was noted in 
the April 1991 x-ray report that the veteran had "a history 
of lung nodule suspicious for cancer in past," however, lung 
cancer was ruled out.  

On VA examination in May 1988, the veteran's complaints of 
breathing difficulty, and eye problems were noted.  Surgical 
scars were noted from cataract removal and implants in 1986 
and 1987 with a slight pterygium on the right eye that was 
not noted to cross the field of vision.  

On examination of the respiratory system, the examiner noted 
a few coarse, wheezy expiratory sounds in both lung fields 
with a few scattered rhonchi.  The examiner opined that the 
veteran's history of shortness of breath was due to his 
cigarette smoking.  The veteran was noted to have chronic 
bronchitis with some moderate emphysema.  

The VA chest x-ray studies dated in November 1994 reflect the 
beginning of secondary pulmonary hypertension and calcified 
granuloma in the mid-left lung field; however, no infiltrate 
or nodule was visualized and no active pulmonary disease was 
seen.    

In October 1997, the veteran underwent a private medical 
examination to address his claimed disabilities due to 
radiation exposure.  The physician opined that the veteran's 
COPD was moderately severe and that emphysema was likely due 
to the veteran's over 30-year history of cigarette smoking.  

The veteran was also noted to have occupational exposure from 
his 19-year history of working in a textile mill carding 
room.  The physician noted the veteran's service-connected 
disability for cataracts secondary to radiation exposure and 
opined that the veteran's skin cancer was likewise 
radiogenic.  

In a letter dated in June 1998, the veteran's private 
physician noted that the veteran had advanced chronic lung 
disease, to include pulmonary fibrosis, dyspnea and a nodule 
in the left lung.  The physician opined that "it [was] our 
strong opinion that this [was] due to his exposure to 
radiation."  Other problems included skin cancer, cataracts 
and arthritis of the spine.  

In a response letter dated in December 1998, the Chief Public 
Health and Environmental Hazards Officer reported that, 
according to the Defense Special Weapons Agency estimates, 
the veteran was exposed to a dose of ionizing radiation 
during military service of less than 1 rem.  

It was concluded that "it is unlikely that the veteran's 
pulmonary fibrosis with dyspnea and left lung nodule [could] 
be attributed to exposure to ionizing radiation in service."  

On VA eye examination in August 1999, the veteran was noted 
to have complaints of vision impairment without antecedent 
trauma or surgery.  The veteran reported his belief that his 
bilateral cataracts were secondary to radiation exposure 
during his active duty service in Nagasaki, Japan.  

On examination, the veteran's best-corrected visual acuity 
was 20/60 in the right eye and 20/50 in the left.  External 
and extraocular examination of the eyes was within normal 
limits.  

The examiner noted no evidence of radiation retinopathy.  The 
examiner's diagnoses included those of age-related macular 
degeneration with pseudophakia and pterygiums in both eyes.  

The VA chest x-ray study dated in March 2000 reflect clear 
right lung with no interval change in the granuloma visible 
in the left lung.  Likewise, the chest x-ray study dated in 
August 2002 reflect stable, calcified granuloma in the upper 
left lung with evidence of COPD and no acute cardiopulmonary 
process.    

On VA eye examination in February 2002, the veteran was 
reported to have a history of cataract extraction with 
immediate vision impairment following cataract surgery.  

No claims file was made available to the examiner and no 
etiology opinion was offered.  The examiner's diagnosis was 
that of pseudophakia and pterygiums, bilaterally.  

In a letter dated in February 2002 from the veteran's 
treating physician, the physician opined that the veteran's 
posterior subcapsular cataracts "could possibly be related 
to his radiation exposure."  The physician noted treatment 
of the veteran's vision impairment since January 1995.  

On VA examination in January 2005, the veteran was noted to 
have poor visual acuity and loss of side vision.  Prior 
cataract surgery was reported in 1986 and 1987.  Prior laser 
eye surgery was also reported.  

The veteran denied having had any blurred vision, diplopia, 
distorted vision, watering or swelling of the eyes.  

On examination, the examiner noted that the veteran's 
corrected visual acuity at distance is 20/80 in the right eye 
and 20/50 in the left eye.  Uncorrected visual acuity near is 
20/60 in the right eye and 20/50 in the left eye.  Visual 
field testing showed generalized constriction in the right 
eye greater than the left.  Motility and external examination 
was normal in both eyes.  

The anterior segment exam was normal in the right eye.  The 
left eye showed a pterygium extending 2 to 3 millimeters onto 
the cornea.  Patent peripheral iridotomy in the left iris was 
observed.  Lens exam showed a posterior changes intraocular 
lens in both eyes.  Posterior segment exam showed 
glaucomatous optic nerves.  

The disk, macular, vessels, and periphery examination were 
all otherwise normal.  Goldmann visual field test showed 
severe constriction that was greater in the right eye than 
the left.  

The examiner's diagnoses included those of primary open angle 
glaucoma with severe visual field changes in both eyes, 
pterygium left eye was asymptomatic.  

The examiner noted pseudophakia and refractive error in both 
eyes.  Moderate stigmatism in the right eye was noted to be 
likely secondary to surgical techniques performed.  

In January 2005, the VA examiner offered an addendum opinion 
based on review of the veteran's claims file and VA 
examination findings.  The examiner opined that the veteran's 
glaucoma condition "[was] presently classified as primary 
and therefore not secondary to any identifiable cause other 
than possible hereditary factors and age-related factors."  

With respect to the veteran's pterygium condition, the 
examiner noted this condition was "fairly asymptomatic, but 
[did] produce mild irritation."  The veteran was noted to be 
currently stable, status post surgery in both eyes with no 
residual cataracts observed.  


Service Connection - Legal Criteria 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2005).  

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2005). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2005).  


Service connection for glaucoma

As discussed, in order for service connection to be granted 
three elements must be met: (1) current disability; (2) in-
service incurrence; and (3) medical nexus.  See Hickson, 
supra.  

It is undisputed that the veteran currently has the claimed 
disability, glaucoma, thus satisfying Hickson element (1).  

With respect to Hickson element (2), in-service disease or 
injury, there is no evidence that glaucoma or any other eye 
disease was present during service, and the veteran does not 
appear to so contend.  With respect to in-service injury, the 
injuries alleged by the veteran are radiation exposure from 
being at the bomb blast site in Nagasaki, Japan in 1945.

The veteran's service personnel records reflect the veteran's 
service aboard the USS  with assignment in Nagasaki, Japan in 
1945.  Thus, it can be concluded that exposure to ionizing 
radiation in may have occurred in service, arguably 
satisfying Hickson element (2).  The radiation regulations 
will be addressed below.

Turning to Hickson element (3), nexus, the crucial question 
which must be answered is the relationship, if any, between 
in-service radiation exposure and the current disability.  
The Board will divide its discussion into three parts: 
presumptive service connection under 38 C.F.R. § 3.309 (d); 
radiogenic diseases under 38 C.F.R. § 3.311; and Combee 
considerations.

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 3.309 
(d)(3).

The veteran claims that his glaucoma was caused by his 
exposure to radiation while his ship was stationed in 
Nagasaki, Japan in 1945.  He contends that his in-service 
duties put him in close proximity to the atomic bomb blast 
site, thus resulting in radiation exposure.  The statute, 
however, defines radiation-risk activity with precision and 
does not list working in close proximity to nuclear weapons 
as a radiation-risk activity.  The veteran has not claimed, 
nor does the evidence demonstrate, that he was involved in 
the atmospheric testing of a nuclear device.  Therefore, the 
veteran's in-service job responsibilities do not provide a 
basis for finding that he participated in a radiation-risk 
activity, as required by the regulation.

Moreover, even if the veteran had participated in a 
radiation-risk activity, service connection could not be made 
on a presumptive basis under 38 C.F.R. § 3.309(d) as the 
veteran's glaucoma is not listed as presumptive disease under 
38 C.F.R. § 3.309(d)(2).  The Board therefore finds that the 
presumptive provisions of 38 C.F.R. § 309(d) are not for 
application in this case.

The provisions of 38 C.F.R. § 3.311 provide for certain 
evidentiary development of claims to be accomplished based on 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The Board 
emphasizes that this provision does not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation-exposed 
veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  Section 3.311 essentially states that a dose 
assessment will be made in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure.

The diagnosed disability in the veteran's case is glaucoma, 
which is not listed as a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311 (b)(2).  Because glaucoma is 
not considered a radiogenic disease under the regulations, 
the special development procedures of 38 C.F.R. § 3.111, 
including the procurement of a dose estimate and advisory 
opinions from the Undersecretaries of Benefits and Health, 
are not for application in this case.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection.  

With regard to the third Hickson element, medical nexus, the 
only evidence which supports the claim is a letter dated in 
February 2002 from a treating physician who opined that the 
veteran's posterior subcapsular cataracts "could possibly be 
related to his radiation exposure."  

However, this opinion is speculative in nature and based on a 
far less comprehensive review of the evidentiary record.  
Further, the opinion does not address the issue of glaucoma 
and is therefore not considered probative medical nexus 
evidence.  

The Board notes that on VA examination in August 1999, no 
radiation retinopathy was seen.  

Also, a January 2005 VA examiner diagnosed the veteran with 
primary open angle glaucoma but opined that this condition 
was not secondary to any identifiable cause other than 
possible hereditary factors and age-related factors.  

To the extent that the veteran himself is attempting to 
provide a causal relationship between in-service exposure to 
radiation and glaucoma, the Board notes that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The Board understands that the veteran may sincerely believe 
that his glaucoma may be related to his service.  However, as 
explained, the medical evidence demonstrates otherwise.  See 
Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

For these reasons, the Board concludes that a preponderance 
of the evidence is against the veteran's claim of service 
connection for glaucoma.  


Service connection for lung cancer

With respect to the veteran's claim of service connection for 
lung cancer, the Board notes that the medical evidence of 
record does not establish that he has ever had lung cancer.  

The Board notes that while the veteran has claimed he has 
lung cancer, there is no medical evidence of this disease.  
The chest x-ray studies dated from April 1991 to March 2000 
reflect a stable, calcified upper left lung nodule; however, 
there is no competent evidence diagnosing the nodule as a 
malignancy.  

In any event, because there is no evidence that the veteran's 
claimed lung problems were manifested in service or within 
the first post service year, service connection on a direct 
basis is not warranted.  

Further, the evidence has shown that the veteran's claimed 
lung disability cannot be attributed to his in-service 
radiation exposure.  While the veteran has claimed a lung 
cancer disability, the medical evidence does not establish 
that he has been medically diagnosed with this disease.  

In this regard, in a letter dated in December 1998, the Chief 
Public Health and Environmental Hazards Officer (Officer) 
reported that according to the Defense Special Weapons Agency 
estimates, the veteran was exposed to a dose of ionizing 
radiation during military service of less than 1 rem.  

Based on this information, the Officer concluded that "it 
[was] unlikely that the veteran's pulmonary fibrosis with 
dyspnea and left lung nodule [could] be attributed to 
exposure to ionizing radiation in service."  

As such, the presumptive provisions of 38 C.F.R. § 309(d) are 
not for application in this case. 

Therefore, even though the veteran was exposed to some level 
of ionizing radiation while on active duty, service 
connection cannot be granted pursuant to 38 C.F.R. § 3.311 
for claimed lung cancer because the preponderance of the 
competent evidence is against finding a nexus between any 
such exposure and these claimed disabilities.  

The only supporting evidence for the veteran's claim is found 
in a letter dated in June 1998.  The veteran's private 
physician noted that the veteran had advanced chronic lung 
disease, to include pulmonary fibrosis, dyspnea, and a nodule 
in the left lung.  There is no evidence of any review of the 
veteran's claims file or that the physician is an expert in 
the field of radiogenic diseases.

In this case, the Court has held that post service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999). 

Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).   
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  

Given the above standard, the Board assigns greater 
evidentiary weight to the lack of medical evidence that 
establishes the veteran has lung cancer or any other lung 
disease that was caused by his exposure to radiation while in 
military service.  As such, the claim is denied.  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative written 
statements to the RO as well as hearing testimony.  While lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability, Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991), lay statements as to the 
origins of the veteran's disabilities are not probative 
because laypersons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993). 

In reaching this opinion, as a preponderance of the evidence 
is against the claim the benefit of the doubt doctrine is not 
for application.  

The Board has carefully reviewed this appeal under each of 
these the legal theories, however, as the preponderance of 
the evidence is against each claim under any theory of 
entitlement service connection for each disorder claimed is 
denied.



Increased rating - Legal Criteria

The veteran is currently assigned a noncompensable rating for 
a pterygium of the left eye under scar of the left eye under 
38 C.F.R. §§ 4.84a, Diagnostic Code 6034.  

The veteran is also in receipt of a 40 percent rating for 
bilateral subscapsular cataracts under the provisions of 38 
C.F.R. §§ 4.84a, Diagnostic Codes 6029-6076 (2005).  He now 
contends that his left eye and bilateral cataract disorders 
are more disabling than currently evaluated and has appealed 
for higher ratings.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.   After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected pterygium, left eye, is 
currently evaluated as noncompensable under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6034.  This rating code 
provides that pterygium is rated for loss of vision, if any.  
Id.  Field loss may be used as a basis to evaluate this 
disability, as well as impairment of visual acuity.  38 
C.F.R. §§ 4.76, 4.76a.  

The veteran's service-connected bilateral subcapsular 
cataract disability is evaluated under Diagnostic Code 6029-
6076.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Id.  

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.  The percentage evaluation 
for impairment of central visual acuity will be found from 38 
C.F.R. § 4.84a, Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  

In applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  

That is, a person who can read at 20/100 but who cannot read 
at 20/70, should be rated as seeing at 20/100.  38 C.F.R. § 
4.83 (2005).  Eye disabilities may be rated based on loss of 
visual acuity under Diagnostic Codes 6061 to 6079.  38 C.F.R. 
§ 4.84a (2005).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2005).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity. 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2005).  

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A 10 percent disability 
rating is assigned for impairment of central visual acuity in 
the following situations: (1) when vision in one eye is 
correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 (2005).  

In order for a higher rating of 20 percent to be warranted, 
the following criteria must be met: (1) corrected visual 
acuity in one eye of 20/70, and corrected visual acuity of 
20/50 in the other eye; (2) corrected visual acuity in one 
eye of 20/100, and corrected visual acuity of 20/50 in the 
other eye; (3) corrected visual acuity in one eye of 20/200, 
and corrected visual acuity of 20/40 in the other eye; or (4) 
corrected visual acuity in one eye of 15/200 and 20/40 in the 
other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6077 and 6078 
(2005).  

A 30 percent evaluation will assigned in the following 
situations: (1) corrected visual acuity in both eyes is 
20/70; (2) corrected visual acuity in one eye is 20/100 and 
the other eye is 20/70; (3) corrected visual acuity in one 
eye is 20/200 in one eye and 20/50 in the other eye; (4) 
corrected visual acuity in one eye is 15/200 and 20/50 in the 
other eye; (5) corrected visual acuity in one eye is 10/200 
and 20.40 in the other eye; (6) corrected visual acuity in 
one eye is 5/200 and 20/40 in the other eye ; or (7) 
blindness of one eye and corrected vision to 20/40 in the 
other eye.  38 C.F.R. Part 4.84a, Diagnostic Codes 6070, 
6074, 6076, 6077, 6078 (2005).  

A 40 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/200 and 20/70 in the other eye; (2) corrected visual 
acuity of one eye is to 15/200 and 20/70 in the other eye; 
(3) corrected visual acuity in one eye is to 10/200 and 20/50 
in the other eye; (4) corrected visual acuity is to 5/200 in 
one eye and 20/50 in the other eye; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/50 and 20/40, respectively, in the other eye.  38 
C.F.R. Part 4.84a, Diagnostic Codes, 6066, 6070, 6073, 6076 
(2005).  

A 50 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/100 in both eyes; (2) corrected visual acuity is to 10/200 
in one eye and to 20/70 in the other eye; (3) corrected 
visual acuity is to 5/200 in one eye and 20/70 in the other 
eye; or (4) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 
6076, 6078 (2005).  

A 60 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity of one eye is to 
20/200 and the other eye is 20/100; (2) corrected visual 
acuity of one eye is to 15/200 and the other eye is to 
20/100; (3) corrected visual acuity of one eye is to 10/200 
and the other eye is to 20/100; (4) corrected visual acuity 
of one eye is to 5/200 and the other eye is to 20/100; or (5) 
blindness or anatomical loss of one eye and corrected vision 
in the other eye to 20/100 or 20/70 or 20/100, respectively.  
38 C.F.R. 4.84a, Diagnostic Codes, 6065, 6069, 6073, 6076 
(2005).  

A 70 percent evaluation will be assigned in the following 
situations: (1) corrected visual acuity to 20/200 in both 
eyes; (2) corrected visual acuity in one eye to 10/200 and 
20/200 in the other eye; (3) corrected visual acuity in one 
eye to 5/200 and 20/200 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected visual acuity to 
20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes, 
6064, 6068, 6072, 6075 (2005).  

A 100 percent evaluation will be assigned in the following 
instances: (1) corrected visual acuity to 5/200, bilaterally; 
(2) blindness in one eye (having only light perception) and 
5/200 in the other eye; (3) anatomical loss of one eye and 
corrected visual acuity to 5/200 in the other eye; (4) 
blindness in both eyes having only light perception; or (5) 
anatomical loss of both eyes. 38 C.F.R. § 4.84, Diagnostic 
Codes 6061, 6062, 6063, 6067, and 6071 (2005).  



Pterygium , left eye

Considering the medical evidence of record, in light of the 
above-noted criteria, the Board finds that a compensable 
rating for the service-connected pterygium, left eye, is not 
warranted.  

In this case, there is simply no evidence of any loss of 
visual acuity in the veteran's left eye that would correspond 
to a compensable rating, under the VA rating schedule for 
visual impairment. 38 C.F.R. § 4.84a, Table V.  

The record reflects that on VA examination in January 2005, 
the veteran had corrected vision in his left eye of 20/50 
near vision and 20/50 distant vision.  The veteran had 
corrected vision in the right eye of 20/60 near vision and 
20/80 distant vision.  

The Board also points out that in addition to the medical 
findings pertaining to the veteran's visual acuity, the 
examiner noted that the pterygium condition is "fairly 
asymptomatic but does produce mild irritation."  

No evidence of any field loss was reported.  Hence, there is 
no medical basis for assignment of a compensable rating for 
the veteran's left eye disability.  

The Board finds that this case presents no circumstances that 
necessitate any further examination of the veteran.  

On two prior VA examinations conducted in February 2002 and 
August 1999, the examiners each determined that the corrected 
visual acuity in his left eye was essentially no worse than 
20/50; as recently as January 2005, corrected vision in the 
left eye remained 20/50.  

These findings provide a sufficient basis for evaluating the 
current severity of the veteran's left eye pterygium, in 
particular, as they show that corrected visual acuity has 
consistently remained at 20/50.  

The evidence shows that the veteran's left eye vision has not 
significantly worsened on a long-term basis, much less 
deteriorated to anywhere near the extent that might otherwise 
warrant a compensable disability rating.  

For all the foregoing reasons, the Board concludes that the 
claim for a compensable rating for pterygium, left eye, must 
be denied.  


Bilateral subcapsular cataracts

Regarding the veteran's bilateral cataract disability, the 
Board notes that a rating in excess of 40 percent is, 
likewise, not warranted in this case.  

The November 2003 rating decision increased the veteran's 
service-connected disability evaluation to 40 percent based 
on findings from the February 2002 VA examination.  

On examination, the veteran had visual acuity best corrected 
at distance of 20/100 in the right eye and 20/50 in the left 
eye.  The confrontation of visual fields was within normal 
limits.  Pseudophakia was diagnosed.  

However, on recent VA examination in January 2005, the 
veteran's corrected visual acuity at distance was 20/80 in 
the right eye and 20/50 in the left eye.  Visual field 
testing showed generalized constriction in the right eye 
greater than the left; however, motility and external 
examination were normal in both eyes.  

The veteran reported decreased vision and mild loss of side 
vision, but he denied any blurred vision, diplopia, distorted 
vision, watering or swelling eyes.  Bilateral pseudophakia 
was again noted, however, no residual cataracts were 
observed.  

VA medical records dated since 2001 reflect assessments of 
pseudophakia with no problems, as well as, distance visual 
acuity measurements in the right eye of 20/70 and 20/50, and 
20/40 in the left eye.  

As such, the clinical findings show that no residual 
cataracts were seen on recent examination and it does not 
appear that the veteran's best-corrected visual acuity has 
worsened to the extent that a rating in excess of 40 percent 
is warranted.  





ORDER

Service connection for glaucoma is denied.  

Service connection for lung cancer is denied.  

A compensable disability rating for the service-connected 
left eye pterygium is denied.  

A rating in excess of 40 percent for the service-connected 
bilateral subcapsular cataracts is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


